ORDER
PER CURIAM.
Movant, Douglas Horn, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an eviden-tiary hearing. We previously affirmed Movant’s convictions for possession of a controlled substance with intent to distribute and attempt to manufacture a controlled substance. State v. Horn, 5 S.W.3d 518 (Mo.App. E.D.1999). He now contends his trial counsel provided ineffective assistance.
Having reviewed the briefs of the parties and the record on appeal, we conclude *603the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).